306 S.W.3d 559 (2009)
STATE of Missouri, Respondent,
v.
David A. BRAKE, Appellant.
No. WD 69904.
Missouri Court of Appeals, Western District.
December 1, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Application for Transfer Denied April 20, 2010.
Ruth Sanders, Kansas City, MO, for Appellant.
Jayne T. Woods, Jefferson City, MO, for Respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, THOMAS H. NEWTON, Chief Judge, and ALOK AHUJA, Judge.

ORDER
PER CURIAM.
Following a jury trial, David Brake appeals his conviction for first-degree statutory rape. Upon review of the briefs and the record, we find no error and affirm the conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published *560 opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).